           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JOAQUÍN CARCAÑO, et al.,

                       Plaintiffs,
                 v.
                                               Case No. 1:16-cv-236
ROY A. COOPER, III, in his official
capacity as Governor of North Carolina, et
al.,

                       Defendants.


        UNC DEFENDANTS’ SUPPLEMENTAL REPLY BRIEF
             IN SUPPORT OF MOTION TO DISMISS
           PLAINTIFFS’ NOMINAL-DAMAGES CLAIMS




    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 1 of 19
                                 ARGUMENT

I.    This Court Should Dismiss The Title VII And Title IX Claims
      Because They Are Not Justiciable

      The University of North Carolina has shown that Plaintiffs’ nominal-

damages claims challenging House Bill 2 (“HB 2”) are not justiciable. (See

Mem. 3–10.) Plaintiffs’ responses lack merit.

      A.    The law-of-the-case doctrine allows the Court to decide
            whether Plaintiffs’ claims are justiciable

      Plaintiffs claim that the law-of-the-case doctrine precludes the Court

from deciding whether their nominal-damages claims are justiciable. (Opp.

3–7.) That is incorrect.

      First, the law-of-the-case doctrine “does not and cannot limit the power

of a court” to decide whether it has “subject matter jurisdiction”—especially

“Article III subject matter jurisdiction.” Am. Canoe Ass’n v. Murphy Farms,

Inc., 326 F.3d 505, 515 (4th Cir. 2003). The “very legitimacy of a court’s

adjudicatory authority” rests on its possession of jurisdiction. Id. As a

result, the “value of correctness in the subject matter jurisdiction context …

trump[s] the prudential goals” of the law-of-the-case doctrine (at least in the

absence of “bad faith” attempts to “prolong” the lawsuit through “perpetual

litigation of subject matter jurisdiction”). Id. at 515–16 & n.9. Since the

justiciability of Plaintiffs’ nominal-damages claims is a matter of Article III



                                        1


     Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 2 of 19
subject-matter jurisdiction, the law-of-the-case doctrine does not preclude the

Court from deciding it.

      Second, “decisions at the preliminary injunction phase do not constitute

the law of the case.” Democratic Nat’l Comm. v. Reagan, 904 F.3d 686, 700 n.4

(9th Cir. 2018). Courts customarily conduct preliminary-injunction

proceedings in “haste,” “on the basis of procedures that are less formal and

evidence that is less complete than in a trial on the merits.” Univ. of Texas v.

Camenisch, 451 U.S. 390, 395 (1981). For this reason, “the findings of fact

and conclusions of law made by a court granting a preliminary injunction are

not binding” later in the same litigation. Id. This Court made its earlier

ruling here at the preliminary-injunction stage, so the ruling is not the law of

the case.

      Finally, the law of the case doctrine “posits that when a court decides

upon a rule of law, that decision should continue to govern the same issues in

subsequent stages in the same case.” Dillon v. BMO Harris Bank, N.A., 787

F.3d 707, 715 (4th Cir. 2015). “It does not apply” where a new motion

“present[s] different issues.” Id. The issue before the Court now differs from

the issue before the Court at the preliminary-injunction stage in at least

three ways:




                                       2


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 3 of 19
      • The issue at the preliminary-injunction stage was whether Plaintiffs’
        claims were justiciable when HB 2 was in effect, but the issue now is
        whether their claims remain justiciable after HB 2 has been
        repealed.

      • The issue at the preliminary-injunction stage was whether Plaintiffs’
        claim for an injunction was justiciable, but the issue now is whether
        their claims for nominal damages are justiciable.

      • The issue at the preliminary-injunction stage was whether Plaintiffs’
        evidence established that the case was justiciable, but the issue now
        is whether the allegations in the later-filed Fourth Amended
        Complaint establish on their face that the case is justiciable.

Because the University seeks resolution of a different issue, the law-of-the-

case doctrine is not applicable.

      B.    Plaintiffs’ claims are not justiciable

      The University has shown that (1) a nominal-damages claim against a

repealed statute is not justiciable if the defendant never enforced the statute

against the plaintiff, and (2) Plaintiffs fail to allege that the University

enforced HB 2 against them while the statute was in effect. (See Mem. 3–7.)

Plaintiffs lack a persuasive response.

      Plaintiffs rely principally on Covenant Media of South Carolina, LLC v.

City of North Charleston, 493 F.3d 421 (4th Cir. 2007). But in that case, it

was not disputed that the defendant did apply the challenged statute to the

plaintiff: The statute established an unconstitutional procedure for

adjudicating applications for sign permits, and it was undisputed that the


                                         3


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 4 of 19
defendant used that unconstitutional procedure when “processing … [the

plaintiff ’s] application.” Id. at 428. “The Covenant Media situation is readily

distinguishable from” a case in which the defendant has not taken

enforcement action under the statute. Chapin Furniture Outlet Inc. v. Town

of Chapin, 252 F. App’x 566, 573 (4th Cir. 2007).

      Plaintiffs also claim that the University enforced HB 2 against them by

issuing “pronouncements” about the University’s obligation to “comply with

State law.” (Opp. 5.) That is incorrect. In Chapin, the Fourth Circuit ruled

that a nominal-damages claim against a repealed town ordinance was

nonjusticiable, even though the town had previously “informed [the plaintiff]

that its [sign] … violated the Ordinance,” “sent a letter” directing the plaintiff

to “remove the sign,” and sent “a second letter” repeating the demand “to

have [the] sign removed. 252 F. App’x at 567–68. Plaintiffs’ allegations in

this case—that the University issued general guidance about HB 2—fall

short of even Chapin. If repeated and specific orders to obey an ordinance did

not suffice to make the nominal-damages claims in Chapin justiciable,

general guidance about a statute cannot suffice to make the nominal-

damages claims here justiciable.

      In the final analysis, HB 2 has been repealed, and the Fourth Amended

Complaint includes no allegations that the University ever enforced HB 2


                                        4


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 5 of 19
against anyone, let alone against Plaintiffs. Accordingly, Plaintiffs’ nominal-

damages claims are not justiciable.

II.    The Court Should Dismiss The Title VII And Title IX Claims
       Because Plaintiffs Fail To State A Claim Against The University
       For Violation Of These Statutes

       The University has shown that the University is not liable under Titles

VII and IX both because it has not discriminated against transgender people

and because, under current precedent, Titles VII and IX do not cover such

discrimination. (Mem. 17–24.) Plaintiffs fail to overcome either argument.

       A.    Plaintiffs have failed to show that the University has
             discriminated against transgender people

       Plaintiffs accept that a defendant is liable under Titles VII and IX only

if (1) the defendant itself engaged in “explicit facial discrimination” on the

basis of a protected trait or (2) the defendant itself “intentionally”

discriminated on the basis of such a trait. (Opp. 13.) Plaintiffs rely solely on

the theory that the University engaged in explicit facial discrimination on the

basis of transgender status; they make no effort to argue that the University

has ever harbored discriminatory intent. (Opp. 13–15.) The Fourth Amended

Complaint, however, does not support the conclusion that the University ever

engaged in explicit facial discrimination.




                                         5


      Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 6 of 19
      Plaintiffs assert that the University engaged in facial discrimination

because “HB 2 ‘prohibited [them] from using the … restrooms’” corresponding

to their gender identity, thereby “stigmatizing and marking [them] as

different.” (Opp. 13 (quoting Fourth Am. Compl. ¶ 67.) Plaintiffs also assert

the University “enforced HB 2 in a manner that facially discriminated

against transgender individuals” by maintaining “words and symbols on its

sex-segregated facilities” that, in turn, “render[ed] transgender individuals …

trespassers.” (Mem. 13–14.) These assertions are incorrect.

      First, Plaintiffs’ allegations fail to show that the University engaged in

the conduct about which they complain. Plaintiffs’ allegation that “HB 2

prohibited” Plaintiffs from using particular restrooms does not show that the

University engaged in wrongful conduct. The University did not enact HB 2,

and the Fourth Amended Complaint includes no allegation that the

University ever took enforcement action under HB 2 while it was in effect.

Plaintiffs’ allegation about the signs on the University’s bathrooms is likewise

legally insufficient. The University maintained “words and symbols on its

sex-segregated facilities” even before the enactment of HB 2. (See, e.g.,

Fourth Am. Compl. ¶ 77.) “UNC has not changed th[ose] words and symbols”

since the statute’s enactment. (Dkt. 127 at 26.) Rather, “the meaning of those

words and symbols has changed as a result of Part I [of HB 2].” (Dkt. 127 at


                                        6


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 7 of 19
26 (emphasis added).) Plaintiffs cannot show that the University has

engaged in discriminatory conduct by alleging that someone else (the General

Assembly) came along and changed the meaning of signs on the University’s

bathrooms.

      Second, Plaintiffs’ allegations fail to show that the conduct about which

they complain amounted to facial discrimination. HB 2, on its face, drew a

line only between biological men (to whom it allotted one set of bathrooms)

and biological women (to whom it allotted another set of bathrooms). The

words and symbols on bathrooms, interpreted against the backdrop of HB 2,

likewise drew a line only between biological men and biological women.

Neither the statute nor the signs drew a line between cisgender and

transgender people; indeed, as Plaintiffs acknowledge, the statute did not

even “use the words ‘gender identity.’” (Opp. 13.) To be sure, Plaintiffs argue

that the statute and the signs had the effect of precluding transgender people

from using bathrooms consistent with their gender identity, and the effect of

“stigmatizing and marking [them] as different.” But a showing that a

practice has a disparate effect on a particular group does not establish that

the practice discriminates on its face against that group. (Mem. 2.)

      In sum, Plaintiffs have failed to show that the University engaged in

facial discrimination on the basis of transgender status, and they have not


                                       7


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 8 of 19
even tried to show that it harbored an intent to discriminate on the basis of

transgender status. Plaintiffs’ claims for nominal damages thus fail even

under their own interpretation of Titles VII and IX.

      B.    In any event, Plaintiffs fail to show that Titles VII and IX
            currently prohibit gender-identity discrimination

      1. The University has explained that, under current law, Titles VII’s

and IX’s prohibitions on “sex” discrimination preclude the unequal treatment

of men and women, not the unequal treatment of cisgender and transgender

people. Plaintiffs’ responses lack legal merit.

      First, the University has explained that the ordinary meaning of “sex”

supports this interpretation. (Mem. 18.) Plaintiffs answer that some

“dictionary definitions at the time of Title IX’s enactment … did indeed

recognize variance in sex-related characteristics.” (Opp. 23.) A court,

however, must ordinarily interpret a word in accordance with its “most

common meaning,” not in accordance with “other usages” that are

“acceptable,” but “not … common or ordinary.” Taniguchi v. Kan Pacific

Saipan, Ltd., 566 U.S. 560, 568–69 (2012). Plaintiffs make no effort to show

that the ordinary meaning of “sex” discrimination at the time of Title VII’s

and Title IX’s enactment encompassed discrimination on account of cisgender

or transgender status.



                                        8


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 9 of 19
      Second, the University has shown that numerous later statutes confirm

this interpretation by separately prohibiting sex discrimination and gender-

identity discrimination, by treating gender-identity discrimination as a

distinct form of discrimination (rather than as a subset of sex discrimination),

and by amending some statutes restricting sex discrimination (but not Titles

VII and IX) to add references to gender identity. (Mem. 20.) Plaintiffs

respond only that “later-enacted statutes” are “entitled to little weight” in the

interpretation of Titles VII and IX, because “different statutes passed in 2009

and 2013 sa[y] nothing about the meaning of … statutes Congress adopted in

1964 and 1972.” (Opp. 28–29.) That response is mistaken.

      “[C]ourts do not interpret statutes in isolation, but in the context of the

corpus juris of which they are a part, including later-enacted statutes.”

Branch v. Smith, 538 U.S. 254, 281 (2003) (plurality). Later statutes matter

in statutory interpretation because “[the] classic judicial task of reconciling

many laws enacted over time, and getting them to ‘make sense’ in

combination, necessarily assumes that the implications of a statute may be

altered by the implications of a later statute.” United States v. Fausto, 484

U.S. 439, 453 (1988). The only way to get earlier statutory references to “sex”

to make sense in combination with the later statutory references to both “sex”

and “gender identity” is to interpret “sex” and “gender identity” to be


                                        9


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 10 of 19
separate. Later statutes also matter in statutory interpretation because,

“[a]t the time a statute is enacted, it may have a range of plausible

meanings”; “[o]ver time, however, subsequent acts can shape or focus those

meanings.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 143

(2000). Regardless of whether the term “sex” in Titles VII and IX was

originally ambiguous enough that it could have encompassed gender identity,

later statutes enacted by Congress shaped or focused that term, making clear

that Congress considers gender identity to be distinct from sex. (Mem. 20–

21.)

        In all events, Plaintiffs’ response fails even on its own terms. Plaintiffs

themselves explain that Congress enacted later statutes distinguishing sex

discrimination from gender-identity discrimination “in 2009 and 2013,” “after

a major evolution in how society and Congress have come to understand

transgender people.” (Opp. 30–31.) It is striking that, even as late as “2009

and 2013,” Congress still considered gender-identity discrimination to be its

own form of discrimination, rather than a subset of sex discrimination. If

Congress considered these forms of discrimination to be different even in

2009 and 2013, after this “major evolution,” it surely considered them to be

different in 1964 and 1972, before this “major evolution.”




                                         10


       Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 11 of 19
      Third, the University has explained that the Fourth Circuit ruled in

Wrightson v. Pizza Hut of Am., Inc., 99 F.3d 138, 143 (4th Cir. 1996), that

courts should not “judicially exten[d]” a prohibition of “sex discrimination”

beyond “discrimination on the basis of gender.” (Mem. 21.) Plaintiffs first

respond that “Wrightson’s statement was dicta.” (Opp. 22 n.9.) But that

characterization is inaccurate: The Fourth Circuit made this statement in the

course of deciding the scope of Title VII’s prohibition on sex discrimination,

which makes the statement a part of the Court’s reasoning rather than a

dictum. See 99 F.3d at 143. Anyway, the Fourth Circuit and many district

courts in the Circuit have followed Wrightson in later cases (see Mem. 21–22),

and those decisions are undoubtedly holdings rather than dicta.

      Plaintiffs also maintain that Wrightson addressed sexual-orientation

discrimination rather than gender-identity discrimination. But Wrightson’s

recognition that the prohibition of “sex discrimination” “applies only to

discrimination on the basis of gender” forecloses the judicial extension of

Titles VII and IX to cover gender identity just as much as it forecloses their

judicial extension to cover sexual orientation. 99 F.3d at 143 (emphasis

added).




                                       11


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 12 of 19
      2. Plaintiffs make three affirmative arguments for interpreting “sex” in

Titles VII and IX to include gender identity. These arguments lack legal

merit.

      First, Plaintiffs say that gender-identity discrimination is sex

discrimination because it “is grounded in sex stereotypes prohibited by Price

Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989).” (Opp. 15.) That claim is

wrong. An employer engages in sex stereotyping when it assumes or insists

that all men or all women act in accordance with a trait “associated with

their group”—for example, when it “acts on the basis of a belief that” a man

can “be aggressive,” but “a woman … must not be.” 490 U.S. at 250–51. HB 2

engaged in no such stereotyping.

      In addition, Price Waterhouse makes clear that the prohibition of sex

discrimination does not impose a freestanding bar on “sex stereotyping.”

Even in a sex-stereotyping case, “the plaintiff must [still] show that the

employer actually relied on her gender in making its decision”—in other

words, that the employer’s use of stereotypes resulted in “disparate

treatment of men and women.” Id. Plaintiffs cannot do so here: They do not

allege that, as a result of reliance on sex stereotypes, the University treated

men more favorably than women, or women more favorably than men.




                                       12


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 13 of 19
      Second, Plaintiffs assert that gender-identity discrimination is sex

discrimination because “a person’s transgender status is itself a sex-based

characteristic.” (Opp. 15.) That assertion disregards the text of Titles VII

and IX. These statutes prohibit only discrimination on the basis of “sex.”

They do not prohibit discrimination on the basis of “sex-based” or “sex-linked”

characteristics. In addition, Plaintiffs’ argument contradicts the Fourth

Circuit’s treatment of sexual-orientation discrimination in Wrightson. Sexual

orientation is just as much a “sex-based” characteristic as transgender status,

yet the Fourth Circuit ruled that Title VII does not prohibit it. Wrightson

establishes that the “prohibition of ‘sex’ discrimination applies only to

discrimination on the basis of gender,” not to discrimination on the basis of

other traits that may be related to gender. 99 F.3d at 143.

      Third, Plaintiffs draw an analogy between sex discrimination and

religious discrimination: They claim that, just as discrimination against

people who convert religion is discrimination because of religion, so too

discrimination against people who change sex is discrimination because of

sex. (Opp. 19–20.) The analogy is inapt, because the relevant statutes

themselves treat religion and sex differently. Title VII expressly defines

“religion” to “includ[e] all aspects of religious observance and practice” (42

U.S.C. § 2000e(j)), and conversion is an “aspect of religious observance and


                                        13


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 14 of 19
practice.” Yet Titles VII and IX include no comparably expansive definition of

“sex.” They do not say, for example, that “sex” “includes all aspects of sexual

identity and behavior.”

        In sum, under current law, Titles VII and IX prohibit only the unequal

treatment of men and women, not the unequal treatment of cisgender and

transgender people. Plaintiffs’ nominal-damages claims assert only the latter

form of unequal treatment. The Court should, accordingly, dismiss them.

III.    The Court Should Dismiss The Title IX Claim Because The
        University Is Protected By A Regulatory Safe Harbor

        The University has demonstrated that a Department of Education

regulation implementing Title IX establishes a regulatory safe harbor for

schools that separate bathrooms or changing facilities by biological sex.

(Mem. 24–27.) Plaintiffs first respond that “a regulation cannot authorize

what [the implemented] statute prohibits.” (Opp. 32.) The question here,

however, is whether Title IX does prohibit the separation of bathrooms by

biological sex. And in answering that question, this Court owes deference to

the Department of Education’s reasonable interpretation of ambiguous

provisions of Title IX. See Chevron, U.S.A., Inc. v. Natural Resources Defense

Council, 467 U.S. 837, 842–43 (1984). Plaintiffs also claim that the

regulation itself applies only where a school allows transgender people to use



                                       14


       Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 15 of 19
bathrooms corresponding with their gender identity. (Opp. 32.) The

Department, however, has expressly rescinded previous guidance embodying

that interpretation. (Opp. 32–33.) “It cannot be presumed that any clause in

[a legal text] is intended to be without effect.” Marbury v. Madison, 1 Cranch

137, 174 (1803). Yet, on Plaintiffs’ reading, the rescission of the Department’s

previous interpretation of its regulation would have no effect at all. “Such a

construction is inadmissible.” Id.

                               CONCLUSION

      The Court should dismiss Plaintiffs’ claims against the University of

North Carolina seeking nominal damages under Titles VII and IX.




                                       15


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 16 of 19
Dated: December 7, 2018

                                        Respectfully submitted,

/s/ Thomas C. Shanahan                  /s/ Glen D. Nager
Thomas C. Shanahan (NC Bar No.          Glen D. Nager
42381)                                  Kristen Lejnieks
Carolyn C. Pratt (NC Bar No. 38438)     Vivek Suri
THE UNIVERSITY OF NORTH CAROLINA        JONES DAY
P.O. Box 2688                           51 Louisiana Avenue NW
Chapel Hill, NC 27515                   Washington, DC 20001
Tel: (919) 962-4588                     Tel: (202) 879-3939
Fax: (919) 962-0477                     Fax: (202) 626-1700
Email: tcshanahan@northcarolina.edu     Email: gdnager@jonesday.com


                                        Counsel for the University of North
                                        Carolina and President Margaret
                                        Spellings




                                   16


   Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 17 of 19
                    CERTIFICATE OF WORD COUNT

      I certify that this brief complies with the word limits of Local Civil Rule

7.3(d) because, excluding the parts exempted by the rule, the brief contains

3073 words.


Dated: December 7, 2018                /s/ Glen D. Nager
                                       Glen D. Nager
                                       Counsel for the UNC Defendants




                                       17


   Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 18 of 19
                         CERTIFICATE OF SERVICE

      I certify that on December 7, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notice of

electronic filing to all registered parties.


Dated: December 7, 2018                  /s/ Glen D. Nager
                                         Glen D. Nager
                                         Counsel for the UNC Defendants




                                         18


    Case 1:16-cv-00236-TDS-JEP Document 261 Filed 12/07/18 Page 19 of 19
